Citation Nr: 0214909	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than 
January 21, 1998, for the award of a permanent and total 
disability rating for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO 
which granted entitlement to a permanent and total disability 
rating for non-service connected pension benefits, effective 
from October 28, 1998.  The veteran's representative filed a 
notice of disagreement (NOD) with respect to the effective 
date issue in October 1999.  Thereafter, by rating action of 
October 1999, the RO assigned an effective date of 
January 21, 1998.  The veteran was notified of the decision 
by a letter in November 1999.  In a written statement of 
December 1999, the veteran filed a NOD, and continued to 
disagree with the effective date assigned.


FINDINGS OF FACT

1.  The veteran's initial claim for non-service-connected 
pension benefits was received by VA on February 24, 1992.  By 
rating action of April 1992, the RO denied the claim.  

2.  The veteran submitted a letter, dated on April 24, 1992 
and received by VA on April 27, 1992, requesting VA to 
reschedule a VA examination.

3.  By rating action of October 1992, the RO denied the 
veteran's claim for non-service-connected pension benefits.  
The veteran was notified of the denial by a letter dated on 
October 22, 1992, but did not file an appeal within the time 
period allowed.

4.  A claim to reopen entitlement to non-service-connected 
pension benefits was not filed until January 21, 1998. 


CONCLUSION OF LAW

An effective date earlier than January 21, 1998, for the 
award of a permanent and total disability rating for non-
service-connected pension benefits is not warranted.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.304, 
3.400, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
non-service-connected pension benefits for should be April 
24, 1992-the day the veteran requested rescheduling of a VA 
examination in conjunction with his original application for 
non-service-connected pension benefits, which had been filed 
on February 24, 1992.  He maintains that April 24, 1992 is 
the appropriate date since that is when he filed his claim.  

The veteran was discharged from active military service in 
May 1969.  His initial claim for non-service-connected 
pension benefits was received by VA on February 24, 1992.  By 
rating action of April 1992, the RO denied the claim.  
Thereafter, in a letter dated on April 24, 1992 and received 
by VA on April 27, 1992, the veteran requested a VA 
examination.  By rating action dated on October 7, 1992, the 
RO denied the claim.  The veteran was notified of the denial 
by a letter dated on October 22, 1992.  He did not file an 
appeal of the denial within the one-year period allowed and, 
as a result, the denial became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (1992).

Thereafter, the veteran filed a claim to reopen on January 
21, 1998.  Additional evidence was received, and, ultimately, 
by rating action in June 1999, the RO granted a claim of 
entitlement to a permanent and total disability rating for 
non-service-connected pension benefits, effective October 28, 
1998.  The veteran disagreed with that effective date and by 
rating action of October 1999, the RO assigned an effective 
date of January 21, 1998 - the date of receipt of the 
reopened claim.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable regulation--38 C.F.R. § 3.400(b)(ii) (2001)--
provides that the effective date for reopened claims is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001). 

The Board acknowledges the veteran's contention that an 
effective date of April 24, 1992, the date he prepared a 
letter requesting a VA examination in conjunction with his 
original pension claim, is appropriate for the award of non-
service-connected pension.  The veteran's claim for non-
service-connected pension benefits, however, was denied by 
the RO in October 1992 and the veteran failed to file an 
appeal within the time period allowed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (1992).  Therefore, in the 
absence of an appeal within the time period allowed, the 
Board finds that the prior denial became final.  
Consequently, the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 require that the effective date for the 
award of pension on account of a reopened claim be fixed in 
accordance with the facts found, but not earlier than the 
date of receipt of the application to reopen.  38 U.S.C.A. 
§ 5110.  In other words, the earliest date that may be 
assigned for the award of a permanent and total disability 
rating for non-service-connected pension benefits is the date 
of receipt of the reopened claim - January 21, 1998.  
38 C.F.R. § 3.400(r).  Despite the veteran's contentions to 
the contrary, the salient point to be made is that the 
October 1992 rating decision is final, and that the veteran 
did not file a claim to reopen the previously denied claim 
until January 21, 1998.  38 C.F.R. § 3.400.

The Board must also point out that, despite the veteran's 
allegations, there is no evidence of record that the veteran, 
at any time prior to filing his reopened claim in January 
1998, was so incapacitated due to physical or mental 
disability as to preclude him from appealing the prior denial 
or filing a claim.  The record does contain a private 
doctor's letter dated in March 2000 indicating that the 
veteran has been a patient since July 1990 and is currently 
diagnosed with "major depression, recurrent psychotic."  
Nevertheless, this evidence does not support the contention 
that the veteran was so incapacitated that he was precluded 
from acting on his claim prior to January 21, 1998.  Whether 
the veteran was in fact permanently and totally disabled as 
early as 1992, the Board is prohibited by 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) from providing an effective date earlier 
that the date of receipt of the reopened claim, which in this 
case is January 21, 1998.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of October 1999; a statement 
of the case (SOC) issued in January 2000; and a supplemental 
statement of the case (SSOC) issued in November 2001, which 
informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, the Board notes 
that that, unlike many questions subject to appellate review, 
the claim for an earlier effective date, by its very nature, 
has a somewhat limited focus.  In a claim for an earlier 
effective date where pension has already been allowed, 
medical issues such as the diagnosis, etiology, and severity 
of disability are not of concern.  The RO, in the SOC and 
SSOC set forth the law and facts in a fashion that clearly 
and adequately informed the claimant of the criteria for 
establishing the effective date for the grant of a claim for 
a permanent and total disability rating for pension purposes. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  This is so because 
the effective date issue turns on the record as it was 
constituted during the time period in question, not upon 
newly prepared evidence as might typically be sought in a 
claim for a higher rating.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

Entitlement to an effective date earlier than 
January 21, 1998, for the award of a permanent and total 
disability rating for non-service-connected pension benefits 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

